GTLEILLA.N, C. J.
The findings of fact, including the sixth, as to which error is assigned, are fully sustained by the evidence.
On those findings, the only question is, can creditor and debtor, having made an accord and satisfaction, rescind the same, by a subsequent agreement, so as to restore the debt to its original status, and so that it may be sued without reference to the accord and satisfaction, or to the agreement rescinding it?
We can conceive of no reason why they cannot. It is true that by the accord and satisfaction, so long as it stands, ■ the debt is *223extinguished. But, when it is rescinded, matters stand as though it had never been made.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 982.)
Application for reargument denied May 22, 1894.